UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4530
CARL DOUGLAS CONSOLVO,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
    for the Eastern District of North Carolina, at Elizabeth City.
                W. Earl Britt, Senior District Judge.
                           (CR-99-11-BR)

                      Submitted: February 8, 2001

                      Decided: February 16, 2001

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joseph B. Gilbert, MCNEIL & GILBERT, Jacksonville, North Caro-
lina, for Appellant. Janice McKenzie Cole, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Michael Gordon
James, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                     UNITED STATES v. CONSOLVO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carl Douglas Consolvo appeals from his separate convictions by
juries and sentence on charges of attempting escape and escaping
from the custody of the United States Marshals Service, in violation
of 18 U.S.C.A. § 751(a) (West Supp. 2000), and assaulting a Deputy
United States Marshal while engaged in the performance of his duties,
in violation of 18 U.S.C.A. § 111 (West Supp. 2000). On appeal,
Consolvo claims that the district court abused its discretion in denying
his motions for continuance. Specifically, Consolvo contends that, for
his in-court appearance on May 2, 2000, he was "bloody" and dishev-
eled from his recent altercation with the United States Marshal and
that the blood was visible to the jury. He further asserts that, for his
in-court appearance on May 3, 2000, he had not yet bathed, blood
stains remained visible on his face and arms, and he was disheveled.
Consolvo claims that he was deprived of due process because the dis-
trict judge failed to grant him a continuance to allow him to clean up
prior to either jury trial.

   We have reviewed the record and Consolvo’s claims, and find no
reversible error. The district court’s denial of a defendant’s motion for
a continuance is within its broad and deferential discretion. Morris v.
Slappy, 461 U.S. 1, 11-12 (1983); United States v. Hoyte, 51 F.3d
1239, 1245 (4th Cir. 1995). It is the district court that alone has the
opportunity to assess the candidness of the movant’s request. Ungar
v. Sarafite, 376 U.S. 575, 589 (1964). Consolvo’s factual assertions
regarding his appearance are not supported by the record. Prior to rul-
ing on either of Consolvo’s motions for continuance, the district court
made specific factual findings regarding Consolvo’s appearance, and
determined, based upon those findings, that a continuance was not
necessary. We find that the district court’s findings of fact with regard
to its denials of Consolvo’s motions for continuance were adequate
to support its determination. United States v. Samuel, 431 F.2d 610,
615 (4th Cir. 1970).
                    UNITED STATES v. CONSOLVO                     3
  We therefore affirm Consolvo’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

                                                        AFFIRMED